  Case 1:19-cr-00295-ILG Document 41 Filed 04/09/20 Page 1 of 2 PageID #: 165

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ABS:AE                                              271 Cadman Plaza East
F. #2017R00031                                      Brooklyn, New York 11201



                                                    April 8, 2020


By FedEx and Email
Richard Harrow, Esq.
O’Connell & Aronowitz
54 State Street
Albany, NY 12207

              Re:     United States v. Anna Steiner
                      Criminal Docket No. 19-295 (ILG)

Dear Mr. Harrow:

               The government is sending to you by email and on a separately enclosed disc
the government’s fifth production of discovery (the “Production”). The Production has been
encrypted, and the password will be sent to you separately by email. The contents of the
Production have been designated “confidential” under the terms of the Protective Order in
this case that was agreed to and acknowledged by you. The government also requests
reciprocal discovery from the defendant.

              Included in the Production are emails sent by the defendant to the government
in February 2020. (DOJ_AS_065423 to DOJ_AS_065426). In addition, pursuant to your
request and for your convenience, the enclosed disc contains documents and information
concerning certain prior statements by the defendant, including post-arrest statements, that
were previously produced to prior defense counsel.

                                        *      *       *

                The government hereby renews its request for reciprocal discovery under Rule
16(b) of the Federal Rules of Criminal Procedure. The government requests that the
defendant allow inspection and copying of (1) any books, papers, documents, data,
photographs, tapes, tangible objects, or copies or portions thereof, that are in the defendant’s
possession, custody or control, and that the defendant intends to introduce as evidence or
otherwise rely on at trial, and (2) any results or reports of physical or mental examinations
and of scientific tests or experiments made in connection with this case, or copies thereof,
that are in the defendant’s possession, custody or control, and that the defendant intends to
  Case 1:19-cr-00295-ILG Document 41 Filed 04/09/20 Page 2 of 2 PageID #: 166



introduce as evidence or otherwise rely upon at trial, or that were prepared by a witness
whom the defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendant’s intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendant intends to rely in establishing the defense identified in any such notice.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/ Andrew Estes
                                                    Andrew Estes
                                                    Trial Attorney
                                                    (718) 254-6250

Enclosures (by FedEx and email only)

cc:    Clerk of the Court (ILG) (by ECF) (without enclosures)




                                                2
